DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“engagement portion(s)” in claims 1 and 4.
“second engagement portion(s)” in claims 3 and 5.
“a mounting portion” in claim 6. 
“a slip-off preventing portion” in claim 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation, “the engagement portion in line 3 of claim 4, it is unclear which of the plural engagement portions of parent claim 1 is being referenced.  
Claim 5 recites the limitation, “the second engagement portion in lines 2 – 3 of claim 5, it is unclear which of the plural second engagement portions of parent claim 3 is being referenced.  
Claims 2 and 3 recites the limitation "the trays" in claim 2, line 2 and claim 3, lines 4 – 5.  There is insufficient antecedent basis for this limitation in the claims. There is no previous recitation of “trays” in the claims or the parent claim. 
Claim 3 recites the limitation “second...” engagement portions in claim 3, second to last line, this is unclear because no first engagement portions are recited previously in the independent claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talbot (US 2127706 A).
Regarding claim 1, Talbot teaches a stirring device (Pg. 1, line 2, 6) comprising:
a tray (5) capable of holding an ink container filled with ink;
a support member (7) configured to support the tray (6);
a rotary member (13) configured to support the support member (7; see Fig. 2); and
a pedestal (1, 2, 3) configured to rotatably support the rotary member, wherein the tray (6) and the support member (7) are engaged with each other by engagement portions (6, 8/9/46) provided on the tray (6) and the support member (8, 9, 46; Fig. 2, 4).
Regarding claim 4, Talbot teaches a stirring device (Pg. 1, line 2, 6), wherein the support member (7) has an arm portion (see Figs. 2, 4), and the engagement portion is formed on the arm portion (8, 9, 46 are located on support, 7 arm portions as seen in Figs. 2, 4).
Regarding claim 8, Talbot teaches a stirring device (Pg. 1, line 2, 6), the support member (7) and the rotary member (13) are integrally formed (see Fig. 2 are integrally formed via studs, 10).
Claims 3, 5, and 6 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 5066135 A).
Regarding claim 3, Meyer teaches a stirring device (Abstract) comprising: 
a tray (11) capable of holding an ink container filled with ink;
a set member (110; Figs. 1, 3) configured to set a plurality of the trays;
a support member (portion of 13 as seen in modified Fig. 2 below supports the set member) configured to support the set member; 
a rotary member (13) configured to support the support 39member; and
a pedestal (18, 30) configured to rotatably support the rotary member; wherein
the set member (110; Figs. 1, 3) and the support member (13) are engaged with each other by second engagement portions provided on the set member and the support member (see the side walls of 110 in Fig. 1 serving as engagement portions; modified Fig. 1).
Regarding claim 5, Meyer teaches a stirring device (Abstract), wherein the support member has an arm portion, and the second engagement portion is formed on the arm portion (modified Fig. 1).  
Regarding claim 6, Meyer teaches a stirring device (Abstract), wherein a mounting portion (see modified Fig. 1) configured to mount the tray (11) is formed in the set member (110).
Regarding claim 7, Meyer teaches a stirring device (Abstract), wherein the set member (110) includes a slip-off preventing portion (sidewall portion of 110 is a slip-off preventing portion because it is capable of causing friction or obstruction; see Figs. 1, 3) configured to prevent the tray from slipping off.

    PNG
    media_image1.png
    667
    726
    media_image1.png
    Greyscale

Modified Fig. 1

    PNG
    media_image2.png
    447
    1425
    media_image2.png
    Greyscale
Modified Fig. 2
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Talbot (US 2127706 A).
Regarding claim 2, Talbot discloses the claimed invention except for a plurality of trays. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide a plurality of tray in a stacked configuration, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 8, see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965} concerning the obviousness of making parts integral.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 5066135 A) as applied to claim 6 above, and in view of Buse (US 20140269159 A1).
Regarding claim 7, Meyer teaches a stirring device (Abstract) having a set member (110) including a slip-off preventing portion configured to prevent the tray from slipping (sidewall portion of 110). However, in the alternative view that Meyer fails to teach the set member including a slip-off preventing portion.
Buse teaches a stirring device (Abstract) having a set member (112) including a slip-off preventing portion (120). Meyer and Buse are considered analogous art as they both teach stirring devices comprising rotary members, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Buse concerning the slip-off preventing portion in order to prevent misalignment and loose rattling of containers (trays) and furthermore to accommodate different size containers (trays) (see [0084]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yawn (US 4795419 A) teaches a stationary core and a bowl rotatively mounted about the core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774